Per Curiam.
On September 1, 1967, defendant was convicted by a jury of armed robbery, MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797). Defendant filed a motion which the trial court construed as a delayed motion for new trial and from a denial of the motion, defendant appeals.
*210Defendant contends initially that his representation by court-appointed counsel was ineffective. While defendant alleges that he was not afforded an opportunity to consult privately with his counsel, in its opinion denying defendant’s motion for new trial, the trial court stated that “defense counsel displayed a diligent effort to defend the accused, and appeared to be well informed of the facts of the case”. We find nothing in the record to support a finding that in so ruling the trial court erred. See People v. Crawford (1969), 16 Mich App 92.
Defendant’s additional allegations of error are without merit.
Affirmed.